

113 HR 3800 IH: To name the Department of Veterans Affairs outpatient clinic in Ewa Plain, Oahu, Hawaii, as the “Daniel Kahikina Akaka Department of Veterans Affairs Outpatient Clinic”.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3800IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Ms. Hanabusa introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo name the Department of Veterans Affairs outpatient clinic in Ewa Plain, Oahu, Hawaii, as the Daniel Kahikina Akaka Department of Veterans Affairs Outpatient Clinic.1.Name of Department of Veterans Affairs outpatient clinic, Ewa Plain, Oahu, HawaiiThe Department of Veterans Affairs outpatient clinic in Ewa Plain, Oahu, Hawaii, shall after the date of the enactment of this Act be known and designated as the Daniel Kahikina Akaka Department of Veterans Affairs Outpatient Clinic. Any reference to such outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Daniel Kahikina Akaka Department of Veterans Affairs Outpatient Clinic.